In consolidated proceedings to review the assessments of certain real property for the tax years 1973 through 1976, the parties cross-appeal from a final order of the Supreme Court, Westchester County, dated November 10, 1977, which, after a nonjury trial, inter alia, reduced the assessments. Petitioner purports to further appeal from an order of the same court, dated October 24, 1977, made upon its motion for reargument of the court’s decision. Appeal from the order dated October 24, 1977 dismissed, without costs or disbursements. No appeal lies from an order made upon reargument of a decision. Final order affirmed, without costs or disbursements. The assessed valuations of petitioner’s property for the tax years in question were properly reduced. Evaluation should be characterized by economic realism. On this record, the Trial Judge was entitled to select the income capitalization theory as the primary method but to adjust it by recognizing the influence of the reproduction cost theory (cf. G.R.F., Inc. v Board of Assessors of County of Nassau, 41 NY2d 512). The Trial Judge did not improvidently exercise his *778discretion in receiving evidence of leases of property beyond the immediate vicinity of the subject property (cf. Matter of Great Atlantic & Pacific Tea Co. v Kiernan, 42 NY2d 236, 241-242). Martuscello, J. P., Titone, Hawkins and O’Connor, JJ., concur.